Citation Nr: 0939420	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES


1.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals of fractures to the Veteran's 
left tibia and fibula (left leg disability).  

2.  Entitlement to a compensable disability rating in excess 
for residuals of a fracture to the right radius (right arm 
disability).  

3.  Entitlement to an initial rating in excess of 30 percent 
for left knee arthritis, status post total knee replacement 
(left knee disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to March 
1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision, which denied the 
Veteran's increased rating for his left leg disability.  This 
matter also arises from a June 2006 rating decision, which 
granted service connection for his left knee disability and 
assigned various staged ratings.  Finally, this matter also 
arises from a February 2007 rating decision, which denied the 
Veteran's increased rating claim for his service connected 
right arm disability.  

In May 2009, the Veteran testified before the undersigned 
during a video conference hearing.  He also testified during 
a formal RO hearing in February 2006.  Transcripts of both 
hearings have been associated with the claims file.  

The issue of an increased rating for his left knee disability 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



FINDINGS OF FACT

1.  The Veteran's left leg is not shorter; he does not 
require an aid for ambulating; he has healed tibia and fibula 
fractures with mild deformity, mild degenerative changes in 
the mid-foot and ankle joints, with occasional pain and 
soreness noted in the knee and ankle area; ankle range of 
motion includes dorsiflexion to 15 degrees and plantar 
flexion to 40 degrees.  

2.  The Veteran's right arm disability does not include 
ankylosis of the elbow or wrist; he has full forearm range of 
motion; he does not have impairment of the ulna or bad 
alignment of the radius, and his supination and pronation are 
normal with only slight limitation of pronation.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for his 
left leg disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5262 (2009).

2.  The criteria for a compensable rating for the Veteran's 
right arm disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5205, 5206, 5207, 
5208, 5212, 5213 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication, a May 2004 letter sent in 
connection with his increased rating claim for his left leg 
disability satisfied the second and third elements under the 
duty to notify provisions.  An October 2006 letter sent in 
connection with his increased rating claim for his right arm 
disability fully satisfied the duty to notify provisions 
prior to initial adjudication.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Thereafter, the 
Veteran was sent a letter dated in January 2008 which fully 
satisfied the notification provisions for all his pending 
claims.  Although this letter was not sent prior to initial 
adjudication of the Veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, given over one year to respond with 
additional argument and evidence, the claim was 
readjudicated, and an additional supplemental statement of 
the case (SSOC) was provided to the Veteran in February 2009.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran an appropriate VA examination for 
his tibia and fibula on March 2007.  He was also afforded a 
VA examination for his radius in December 2006.  While the 
Veteran has occasionally complained of increased disability, 
he has been seen by VA and private doctors on no numerous 
occasions since his last VA examinations.  On those 
occasions, the VA doctors performed examinations and tests 
which addressed the same aspects of his disabilities as were 
addressed in the VA examinations.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  
Furthermore, at not time during the pendency of this appeal 
has the Veteran specifically alleged that his disabilities 
have increased in severity since his last examinations.  
Instead, the Veteran has alleged that his disabilities are 
worse than they were during service.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records. The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided. 38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Additionally, when evaluating joint disabilities based on 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

a.	Tibia and Fibula

Throughout the rating period on appeal, the Veteran's left 
leg disability has been evaluated as 10 percent disabling 
pursuant to Diagnostic Code (DC) 5262.  Under Diagnostic Code 
5262, a 10 percent evaluation applies where the evidence 
demonstrates slight knee or ankle disability.  A 20 percent 
evaluation is assignable for impairment of the tibia and 
fibula with moderate knee or ankle disability. When 
impairment of the tibia and fibula is manifested by malunion 
with marked knee or ankle disability, a 30 percent evaluation 
is assigned.  Nonunion, with loose motion requiring a brace, 
is assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

The words "slight," "moderate" and "severe" are used in 
various diagnostic codes and are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, evidence is evaluated to find a decision 
that is "equitable and just."  38 C.F.R. § 4.6.

In November 2004, the Veteran was afforded a VA examination 
to assess the current severity of his left leg disability.  
During that examination, the examiner noted that the Veteran 
did not sustain compound fractures of the tibia and fibula 
and was treated with a long leg cast converted into a short 
leg walking cast during service.  He had no residual problems 
with the leg or any pain, tenderness or soreness over the leg 
or tibia.  There was no shortening noted and a brace or cane 
was not needed for ambulation.  The examiner indicated that 
the Veteran was able to ambulate without aides or assistance 
and had a normal station and gait.  The examiner indicated 
slight anterior bowing of his tibia although there was no 
tenderness, soreness, swelling, or deformity in the leg 
itself.  A November 2004 x-ray report revealed an old 
fracture involving the mid-shaft of the left tibia, the 
junction of the proximal and middle third of the left fibula, 
and the junction of the distal and middle third of the left 
fibula.  

A November 2005 letter from Dr. Greene, the Veteran's 
treating physician, indicated that the Veteran's tibia 
fracture was slightly misaligned.  A December 2005 private 
radiology report indicated healed fractures of the mid shaft 
on the left tibia and distal fibular shaft with mild 
deformity.  

In May 2006, the Veteran submitted to a VA examination where 
the Veteran's tibia and fibula fractures were noted as well 
healed.  At that time, the Veteran had a normal station and 
gait.  The left tibia showed a little deformity without pain, 
soreness or tenderness.  There was no length inequality.  

Private treatment notes dated in February 2006 to August 2006 
from Crystal Clinic Orthopedic Surgeons provide that the 
Veteran had a delayed foot drop following his August 2005 
total left knee replacement and indicate ankle arthritis, 
mid-foot arthritis and plantar fasciitis.  A May 2006 
treatment note from Dr. Hill indicates that the Veteran was 
having left ankle pain.  An August 2006 x-ray report from 
Kaiser Permanente shows that the Veteran's left ankle 
demonstrated deformity of the distal shafts of the left tibia 
and fibula.  There was no acute fracture or dislocation 
demonstrated although there was a calcaneal spur present.  
The examiner noted mild degenerative changes in the mid-foot 
and ankle joint.  Further, the Veteran submitted a copy of a 
script prescribing a wheelchair to be used from December 1, 
2006 through December 6, 2006.  

The Veteran was afforded another VA examination in March 2007 
to evaluate his left leg disability.  (It bears repeating 
that at no time during the pendency of this appeal has the 
Veteran specifically alleged that these examinations are 
inadequate or show the current severity of his disability.)  
During the examination, the Veteran's tibia and fibula showed 
no shortening.  The examiner indicated some pain and soreness 
and occasional stiffness in the knee and the ankle.  The 
Veteran's ankle range of motion was from 15 degrees of 
dorsiflexion and 40 degrees of plantar flexion, with only 
slight pain at the extremes of motion for his left ankle.  
(Normal ankle dorsiflexion is from 0 to 20 degrees and ankle 
plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate I.)  

After reviewing the evidence of record, the Board concludes 
that the Veteran's left leg disability does not result in 
more than slight ankle impairment.  The Veteran's ankle range 
of motion is only slightly limited, with no additional 
limitation of motion on repetitive use.  The Board points out 
that, as noted above, service connection for left knee 
disability has been separately established, a 30 percent 
rating has been assigned.  Accordingly, as the left knee 
disability is already rated, the Board concludes that to 
compensate the Veteran for left knee pathology as a 
manifestation of his service-connected residuals of fractures 
to the tibia and fibula would constitute pyramiding, which is 
prohibited.  38 C.F.R. § 4.14.  

The Veteran's complaints of pain have been considered, but 
particularly in view of the absence of additional limitation 
of motion on repetitive use, the complaints of pain are not 
such as to more closely approximate a 20 percent rating. See 
Deluca, supra.  The Board has also considered the possibility 
of staged ratings.  Fenderson; Hart, both supra.  The Board, 
however, concludes that the criteria for a compensable rating 
have at no time been met.  Accordingly, staged ratings are 
inapplicable. See id.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); see Gilbert, supra.

b.	Radius

The Veteran seeks a compensable rating for his service-
connected residuals from a fracture of the right distal 
radius under DC 5212.  The Veteran has been found to be right 
handed, and as such, his wrist is considered the major wrist 
for rating purposes. 
 
Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side; nonunion of 
the radius in the upper half is rated 20 percent disabling 
for the major side; nonunion of the radius in the lower half, 
with false movement, without loss of bone substance or 
deformity is rated 30 percent disabling for the major side; 
nonunion of the radius in the lower half, with false 
movement, with loss of bone substance (1 inch (2.5cms) or 
more) and marked deformity is rated 40 percent disabling for 
the major side.

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Normal forearm 
supination is from 0 degrees to 80 degrees and normal forearm 
pronation is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, 
Plate I.  Supination of the forearm limited to 30 degrees or 
less is rated 10 percent disabling for the major side.  
Limitation of pronation with motion lost beyond the last 
quarter of arc, so the hand does not approach full pronation, 
is rated 20 percent disabling for the major side; limitation 
of pronation with motion lost beyond the middle of arc is 
rated 30 percent disabling for the major side.  Loss of 
supination or pronation due to bone fusion, with the hand 
fixed near the middle of the arc or moderate pronation, is 
rated 20 percent disabling for the major side; loss of 
supination or pronation due to bone fusion, with the hand 
fixed in full pronation, is rated 30 percent disabling for 
the major side; and loss of supination or pronation due to 
bone fusion, with the hand fixed in supination or 
hyperpronation, is rated 40 percent disabling for the major 
side.  38 C.F.R. § 4.71a.   
 
Additionally, limitation of wrist motion is rated under 
Diagnostic Code 5215, which provides a 10 percent rating for 
limitation of motion of the wrist where dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with the forearm.  38 C.F.R. § 4.71a.  Diagnostic Code 5214 
provides ratings for ankylosis of the wrist.  Diagnostic 
Codes 5206 and 5207 provide for limitation of motion for the 
forearm with flexion limited to 100 degrees warranting a 10 
percent rating and extension limited to 40 or 60 degrees 
warranting a 10 percent rating.  

The Veteran was afforded a December 2006 VA examination to 
assess the severity of his right arm disability.  The 
examiner noted that the Veteran sustained a fracture to his 
right radius while in service, which was surgically repaired 
with a metal plate.  The Veteran reported mild daily pain but 
denied weakness, stiffness, swelling, heat or redness.  The 
Veteran denied that the disability had an effect on his 
current occupation.  The examiner noted no objective evidence 
of ankylosis, deformity, angulation, false motion, or 
shortening.  There was no evidence of malunion or nonunion or 
loose range of motion.  There was no tenderness, drainage, 
edema, or painful range of motion.  The Veteran's had a full 
range of motion of his elbow.  Pronation of the forearm was 
at 80 degrees without pain.  Supination was decreased to 85 
degrees without pain throughout the entire range of motion.  
Wrist extension was decreased to 45 degrees without pain 
throughout the entire range of motion.  Radial deviation of 
the wrist was full from 0 to 20 degrees without pain and 
ulnar deviation of the wrist is full at 45 degrees without 
pain.  The examiner noted that after repetition of the elbow 
and wrist, the Veteran exhibited the same range of motion and 
no pain was noted.  The examiner noted a 15.5 centimeter scar 
on the anterior aspect of the forearm which is hypopigmented, 
no adhered, non-tender, and stable.  

The Veteran submitted a January 2006 private treatment note 
from Crystal Clinic Summit Hand Center which indicated 
treatment for his right arm disability.  Specifically, the 
Veteran complained of pain over the implanted metal plate.  
He was not using splints or medication and reported no 
numbness.  The examiner noted a well-healed incision in his 
right volar forearm, symmetric range of motion of his elbows, 
wrists, and digits with the exception that he lacked 10 
percent pronation on his left side.  He had minimal 
tenderness over the plate.  

A July 2007 private treatment note from the Cleveland Clinic 
indicated a recent onset of mild forearm pain.  Although the 
Veteran initially denied numbness and tingling, he later 
indicated that he occasionally felt some tingling.  On 
examination, there was no thenar or intrinsic atrophy.  He 
had a well-healed incision extending from the distal third of 
the forearm to the proximal third of the forearm.  A median 
nerve compression test showed symptoms proximally but not 
distally.  He also had symptoms with compression of the 
median nerve in the proximal forearm as well as with resisted 
flexor digitorum superficialis function.  The examiner 
assessed the Veteran with proximal median neuritis at the 
flexor pronator area and proximal third of his forearm.  In a 
September 2007 follow-up treatment note, the examiner noted 
that the Veteran had carpal tunnel syndrome with mild 
swelling of the ulnar nerves at the elbow and his radial 
nerves were reasonably symmetrical and normal.   A January 
2008 letter confirmed these findings.   

The evidence of record does not show that the Veteran's right 
radial fracture was badly aligned warranted a rating of 10 
percent.  Further, the Veteran's pronation and supination of 
the forearm were normal to slightly impaired with 70 degrees 
pronation.  He had symmetric range of motion of his wrists.   
As such, the right arm disability does not warrant an 
increased rating under DCs 5206, 5207, 5208, 5212, and 5213.

Turning to alternative diagnostic codes for which the Veteran 
could be rated, there is no evidence of ankylosis of the 
elbow or wrist, no impairment of the flail joint, or nonunion 
of the radius and ulna with a flail false joint, and no 
impairment of the ulna.  As such DCs 5205, 5209, 5210, 5211, 
and 5214 are not applicable.  

The Veteran's complaints of pain have been considered, but 
particularly in view of the absence of additional limitation 
of motion on repetitive use, the complaints of pain are not 
such as to more closely approximate a compensable rating.  
See Deluca, supra.  The Board has also considered the 
possibility of staged ratings.  Fenderson; Hart, both supra.  
The Board, however, concludes that the criteria for a 
compensable rating have at no time been met.  Accordingly, 
staged ratings are inapplicable.  See id.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); see Gilbert, supra.

c.	Extra-Schedular Consideration

Consideration has also been provided regarding the issue of 
whether the schedular evaluation is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009); Barringer v. 
Peak, 22 Vet. App. 242 (2008)(noting that the issue of an 
extra-schedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.

The schedular evaluation in this case is not inadequate.  A 
higher rating is provided for certain manifestations of his 
left leg disability or his right arm disability but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities the criteria to assess social and 
occupational impairment.  Moreover, the evidence does not 
demonstrate other related factors.  The Veteran has not 
required frequent hospitalization.  While the Veteran has 
indicated that his disability affects his employment through 
increased pain and the need to wear shoes with increased 
ankle stability, they do not show marked interference with 
his employment to render impractical the application of the 
regular scheduler standards.  In the absence of any 
additional factors, the RO's failure to refer this issue for 
consideration of an extra-schedular rating was correct.


ORDER

Entitlement to an increased disability rating in excess of 10 
percent for residuals of a fracture to the Veteran's left 
tibia and fibula is denied.

Entitlement to a compensable disability rating for residuals 
of a fracture to the right radius is denied.


REMAND

In a June 2006 rating decision, the RO granted service 
connection for the Veteran's left knee disability and 
assigned staged disability ratings.  The Veteran filed a 
timely Notice of Disagreement as to the RO's evaluation of 
the newly service-connected disability.  However, the RO did 
not provide the Veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  The issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC as to the 
issue of entitlement to an initial rating in 
excess of 10 percent from April 27, 2004 to 
August 14, 2005, and 30 percent from October 
1, 2006 to the present for his service 
connected left knee disability.  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these issues 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claims 
should not be certified to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


